Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the amendment received on 12/28/2021. 

Response to Amendment
Applicant’s amendments to Claims have overcome all claim rejections under 35 U.S.C. § 112, 102, 103 previously set forth in the Non-Final Office action mailed on 07/28/2021. Accordingly, all previous claim rejections have been withdrawn.


Allowable Subject Matter
Claim 4 is cancelled.
Claims 1-3 and 5-15 are allowed.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state 

The cited prior art of record, 2013/153027 A1 (YOUNGBULL TRICIA A et al.) has been found to be the closest prior art.

Regarding independent claim 1:
Closest prior art of record does not expressly disclose wherein mutually adjoining area sections of the particles are conditioned with different solutions, in turn forming the mutually adjoining area sections of the particles in alternating sequence as sections of reductively treated particles and sections of oxidatively treated particles in combination with other limitations of claim 1.
	Dependent claims are allowable for the same reason stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893